993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond J. BLY;  Tieng D. Bly;  Christina T. Bly;  Curtis R.Bly; Linda T. Bly, Plaintiffs-Appellants,v.Mike MARSHALL;  Sam Marshall;  Kathy McKone;  RobertHammond; Howard County, Maryland, a municipal corporation ofMaryland; Girard Schwessinger, Jr.;  Robert Fischer;  Stateof Maryland;  Robert Bates, Defendants-Appellees,andMary O'DONNELL;  Linda Ostovitz;  Iris Green, Defendants.
No. 92-1574.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 20, 1993Decided:  June 1, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-88-3711-MJG)
Raymond J. Bly, Tieng D. Bly, Christina T. Bly, Curtis R. Bly, Linda T. Bly, Appellants Pro Se.
Wendy Jo Greenberg, Assistant Attorney General, Timothy James Paulus, Assistant Attorney General, Donna Rae Heller, Office of the Attorney General of Maryland, Baltimore, Maryland;  Barbara McFaul Cook, County Solicitor, Ellicott City, Maryland;  Frank Todd Taylor, Ellicott City, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Raymond J., Tieng D., Christina T., Curtis R., and Linda T. Bly appeal from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Bly v. Marshall, CA-88-3711-MJG (D.Md. Nov. 21, 1989;  Apr. 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We find that Plaintiffs waived review of the initial recommendation of the magistrate by failing to file timely objections.   See Thomas v. Arn, 474 U.S. 140 (1985);   United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).  Also, although the Blys did not receive the notice required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on this record we find this error to be harmless.  Even if Raymond Bly's alleged appeal precludes the application of collateral estoppel, we find the issue to be without merit.   See Michigan v. Tucker, 417 U.S. 433 (1974)